Opinion issued April 11, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00025-CV
                            ———————————
                         ANA MARIA LARA, Appellant
                                         V.
                           JOSE SANCHEZ, Appellee



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-19246


                          MEMORANDUM OPINION

      Appellant, Ana Maria Lara, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2